Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to AFCP remarks filed 1/22/2021.
Response to Amendment
2.	Claims 1, 6-7, 11, 14, 16 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

	(claim 1) receiving an audio input; 
detecting an inaudible signal associated with a first audible signal of the audio input, the inaudible signal including frequency signatures associated with multiple electronic device types; 
activating a response monitor to detect a user gesture response without a wake command, wherein the response monitor is activated for a predetermined time responsive to the frequency signature; 
determining a content characteristic of the first audible signal based on the inaudible signal; 

on a condition that the user gesture response corresponds to the message and is received within the predetermined time, transmitting the message.

	(claim 11) a receiver configured to receive an audio input and detect an inaudible signal associated with a first audible signal of the audible input, the inaudible signal including frequency signatures associated with multiple electronic device types; 
a processor configured to: 
activate a response monitor to detect a user gesture response without a wake command, wherein the response monitor is activated for a predetermined time responsive to the frequency signature; 
determine a content characteristic of the first audible signal based on the inaudible signal; and 
generate a message based on the content characteristic; and 
a transmitter configured to transmit the message to an environment control device on a condition that the user gesture response corresponds to the message and is received within the predetermined time, wherein the environment control device is a lighting device, a thermostat, a camera, a wearable article, an aroma dispersion device, or a furniture article.


Regarding claim 1 Mahajan, the closest art of record, teaches A method (abstract: systems and methods) comprising: 
abstract; fig 2, 6; 13 audio segment; 16); 
detecting an inaudible signal associated with a first audible signal of the audio input, the inaudible signal including a frequency signature associated with an electronic device type (abstract; 13: imperceptible audio trigger; item identifier; 16 audio…ultrasonic); 
activating a response monitor to detect a user gesture response [without a wake command,] wherein the response monitor is activated for a [predetermined] time responsive to the frequency signature (13 user engagement with second device; 56 time; 82-83 – device in active mode; 89 gesture); 
determining a content characteristic of the first audible signal based on the inaudible signal (13: contextually aware based on item identifier); 
generating a message based on the content characteristic (13 responses to engagement; 18-19; 54; 59); and 
on a condition that the user gesture response corresponds to the message and is received within the [predetermined] time, transmitting the message (13; 89
fig 1, 2 – where Mahajan teaches a device detecting an inaudible signal, waking up the device and establishing a context based on the inaudible signal, and allowing a user to input queries relating to the context).

Mahajan does not specifically teach
The inaudible signal including frequency signatures associated with multiple electronic device types;


Watson teaches activating a response monitor to detect a user response without a wake command, wherein the response monitor is activated for a predetermined time ([0047] For example, the game show may begin with a first question, sent in the broadcast signal 104 and in a code fragment 106 created with broadcast authoring system 112. This question is received in its broadcast fours by a individual user's television at 500, and in its code fragment form by the user's computer at 502. The user sees or hears the question when it is presented on his television at 504, and simultaneously sees or hears the question on his computer at 506. At this point in time 508, a period of interaction 510 begins. The user is free to ponder and answer the question at 512, at any time within interaction period 510. At 514, when the contestant on television runs out of time or submits an answer that may be seen or heard by the user on the television, a code fragment is sent or a previously-sent time stamp is read which causes the user to lose the ability to submit an answer to the computer. At this time 516 the period of interaction 510 ends.)
Cheung teaches identification of wireless device based on signal characteristics (abstract) and unknown signals may be compared against frequency signatures to identify wireless devices (23).

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claim is allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657